INGERSOLL, District Judge.
This patent is not for the use of double cape lace in making bonnet frames. It is not for making a part of a bonnet frame of double, cape lace. I think it appears clearly from the patent what was granted, or, more properly speaking, what the language of the patent purports to grant. Although he might have claimed something different from what he has claimed, I must, in the construction of the patent, be governed entirely by the claim that he makes. He begins by stating that he has invented a new and useful improve-
*456[Drawings of Patent No. 19,932. granted April 13,183S, to W. E. Kidd. Published from the records of the United States patent office.]



ment in the method of making bonnet frames of cape net, that his improvement is a method of making ladies’ bonnet frames of cape net; and then he goes on and describes what he considers as ladies’ bonnet frames, when made; and he refers to the drawings with a view of making his ideas more clear and distinct. He refers to a drawing in which he describes what he means by a bonnet frame, according to his improved method, and that is the figure marked as figure 1, which figure 1 includes front, band, and tip. These, when united, he understands, according to his description, to be the bonnet frame. And he afterwards goes on and describes the particular parts composing this bonnetframe. which particular parts he represents in figures 4, 5, and 6, and which figures 4, 5, and 6 are separate views of the pieces as cut, for making the front, crown, and tip.
Then he goes on and describes how bonnet frames have been heretofore made, and the objection that has been had to bonnet frames made of cape lace, previous to his invention, which objection (that is, the great objection) is the use of the wire to keep them in shape; and describes and sets forth the means which he uses, and states that they can be kept in shape and made lighter by the method which he adopts. He describes how the separate parts are formed and then how the separate parts are united, and he concludes: When the frame is thus formed and made with lace, it is much lighter than that made heretofore, more elastic, and it pressed out of shape it will spring back, by reason of this elasticity, easier than when made of a single wire.
He speaks of the bonnet frame which he has patented as a frame composed of these three several parts; and what he claims as his invention is, and what is secured to him by his patent, or rather what is purported to be secured to him by his patent, is the method of making these bonnet frames of two thicknesses of what he calls cape lace, substantially as in the manner specified. It is clear that he could not have obtained a patent that would have been of any avail to him, if he had a patent for the use of double cape lace in making a bonnet frame, because, in 1S47, it was thus used as part of a bonnet frame, to wit: the tip; and he does not pretend to patent the particular parts, but he patents the whole thing — a bonnet frame — that which he denominates and which he describes to be bonnet frame. I think that is the construction which must be put upon this patent; and that the only question for the jury to determine, under this view of the case, would be whether the defendant has. by the method which he has adopted, to wit: the method of making a crown of this double cape lace, and then completing it by making a front with wires and single lace sewed upon them and attached to the crown; whether that is a substantial adoption of the method described by the plaintiff.
If it is a substantial adoption, if it is substantially the bonnet frame as described by the plaintiff, why then it will follow that it is a substantial infringement of the method described by the plaintiff of making bonnet frames. If it is not a substantial adoption of the method described by the plaintiff of making bonnet frames, it can not be considered as any violation of the patent. Whether it is a substantial adoption of it, I consider to be a question of fact for the jury to determine.
Upon hearing the construction given by the court to the patent, the counsel for the *457plaintiff conpeded that the verdict should be for the defendant, and the jury found accordingly.